Citation Nr: 1212481	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  06-34 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial compensable rating for discogenic disc disease of the lumbar spine (hereinafter, "low back disorder") prior to September 22, 2008, and to a rating in excess of 40 percent thereafter.

2.  Entitlement to an initial compensable rating for cervical muscle spasm (hereinafter, "cervical spine disorder") prior to September 22, 2008, and to a rating in excess of 20 percent thereafter.

3.  Entitlement to an initial compensable rating for right shoulder tendinitis and subcoracoid bursitis (hereinafter, "right shoulder disorder") prior to September 22, 2008, and to a rating in excess of 10 percent thereafter.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include depression.

5.  Entitlement to service connection for hearing loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for diabetes mellitus.

8.  Entitlement to service connection for peripheral neuropathy, to include carpal tunnel syndrome of the hands.

9.  Entitlement to service connection for an eye disorder, to include cataracts.

10.  Entitlement to service connection for erectile dysfunction.

11.  Entitlement to service connection for headaches.

12.  Entitlement to service connection for skin disorder.

13.  Entitlement to service connection for hypertension.

14.  Entitlement to service connection for coronary artery disease (CAD).

15.  Entitlement to service connection for a left knee disorder.

16.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left ankle disorder and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from May 1981 to July 1981, and on active service from February 2003 to October 2003.  Further, the record reflects he had additional service in the Reserves which would have included additional period(s) of ACDUTRA as well as inactive duty training.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated in July 2005 and December 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Board notes that the RO appears to have made an implicit determination that new and material evidence has been received to reopen the left ankle claim, in that it adjudicated the merits of the underlying service connection claim.  Despite this implicit determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

The Board also notes that by an August 2009 rating decision, the RO assigned a 40 percent rating for the Veteran's service-connected low back disorder, 20 percent for his cervical spine disorder, and 10 percent for his right shoulder disorder.  All of these ratings were effective from September 22, 2008 (date of VA medical examination).  However, these claims remain on appeal pursuant to the holding of AB v. Brown, 6 Vet. App. 35 (1993).

For the reasons detailed below, the Board finds that new and material evidence has been received to reopen the left ankle claim.  However, as addressed in the REMAND portion of the decision below, further development is required with respect to the underlying service connection claim.  The Board also finds that further development is required with respect to the Veteran's low back disorder, cervical spine disorder, right shoulder disorder, psychiatric disorder, hearing loss, tinnitus, peripheral neuropathy, headaches, and skin disorder claims.  Accordingly, these claims are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

As an additional matter, the Board notes that the Veteran appears to have submitted evidence in the form of medical records directly to the Board, but it does not appear this evidence was accompanied by a waiver of having the evidence initially reviewed by the agency of original jurisdiction (AOJ).  However, the Board notes that the disabilities that are the focus of these medical records are primarily those for which it has determined that a remand is already required such as the service-connected disabilities of the low back, cervical spine, and right shoulder.  There are also references to conditions that are not the subject of this appeal.  Nothing in these records demonstrates anything regarding the claimed diabetes mellitus, eye disorder, erectile dysfunction, hypertension, CAD, and/or left knee disorder that is not demonstrated by the evidence previously of record.  In short, this evidence is not pertinent to the claims fully adjudicated below.  Granted, there are references to a left ankle disorder which provide the basis for reopening of this claim.  The provisions of 38 C.F.R. § 20.1304(c) allow the Board to consider such evidence when it allows the benefit sought on appeal.  Consequently, there is no prejudice to the Veteran by the Board proceeding with adjudication of this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the issues adjudicated by this decision have been completed.

2.  The preponderance of the competent medical and other evidence of record is against a finding that the Veteran has diabetes mellitus as a result of his military service, to include his service in the Reserves.

3.  The preponderance of the competent medical and other evidence of record is against a finding that the Veteran has an eye disorder, to include cataracts, as a result of his military service, to include his service in the Reserves.

4.  The preponderance of the competent medical and other evidence of record is against a finding that the Veteran has erectile dysfunction as a result of his military service, to include his service in the Reserves.

5.  The preponderance of the competent medical and other evidence of record is against a finding that the Veteran has hypertension as a result of his military service, to include his service in the Reserves.

6.  The preponderance of the competent medical and other evidence of record is against a finding that the Veteran has CAD as a result of his military service, to include his service in the Reserves.

7.  The preponderance of the competent medical and other evidence of record is against a finding that the Veteran has a left knee disorder as a result of his military service, to include his service in the Reserves.

8.  Service connection was previously denied for a left ankle disorder by a July 1996 rating decision.  The Veteran did not perfect a timely appeal as to that decision.

9.  The evidence received since the last prior denial of service connection for a left ankle disorder was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.





CONCLUSIONS OF LAW

1.  Service connection is not warranted for diabetes mellitus.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 3.6, 3.159, 3.303 (2011).

2.  Service connection is not warranted for an eye disorder, to include cataracts.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 3.6, 3.159, 3.303 (2011).

3.  Service connection is not warranted for erectile dysfunction.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 3.6, 3.159, 3.303 (2011).

4.  Service connection is not warranted for hypertension.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 3.6, 3.159, 3.303 (2011).

5.  Service connection is not warranted for CAD.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 3.6, 3.159, 3.303 (2011).

6.  Service connection is not warranted for a left knee disorder.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 3.6, 3.159, 3.303 (2011).

7.  New and material evidence having been received to reopen the claim of entitlement to service connection for a left ankle disorder, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

As noted in the Introduction, the Board has determined that new and material evidence has been received to reopen the left ankle disorder claim.  Therefore, no discussion of the VCAA is required regarding this aspect of the Veteran's appeal as any deficiency has been rendered moot.  Moreover, the underlying service connection claim, as well as the Veteran's low back disorder, cervical spine disorder, right shoulder disorder, psychiatric disorder, hearing loss, tinnitus, headaches, and skin disorder claims are addressed in the REMAND portion of the decision below.  Therefore, they are not part of the present VCAA analysis; i.e., the VCAA analysis only addresses the claims of service connection for diabetes mellitus, eye disorder, erectile dysfunction, skin disorder, hypertension, the left knee and CAD.

The record reflects the Veteran was sent VCAA-compliant notification via letters dated in July 2004, May 2005, August 2006, and October 2006.  Although all of these letters were not sent prior to the initial adjudication of the respective claims as required by Pelegrini v. Principi, 18 Vet. App. 112 (2004), they were all sent prior to the most recent adjudication of the claims via an August 2009 Supplemental Statement of the Case (SSOC).  Such development "cures" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  In pertinent part, these VCAA letters informed the Veteran of what was necessary to substantiate a service connection claim, what information and evidence he must submit, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or to submit any evidence in his possession that was relevant to the case.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's holding in Quartuccio, supra.  

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.   The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

The Board also notes that the 2006 letters provided the information regarding disability rating(s) and effective date(s) mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Although these letters did not specifically address all of the current appellate claims, any such error with respect to the issues of service connection are harmless as service connection is denied herein and no disability rating(s) and/or effective date(s) is to be assigned for these claims.  Therefore, there is no prejudice to the Veteran by the Board proceeding with adjudication of these claims.  See Bernard, supra.

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard, supra; Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, and nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  Specifically, he has not identified outstanding evidence which relates the etiology of his claimed disabilities to his military service.  He has indicated that no hearing is desired in conjunction with this appeal.  Although the Veteran was accorded a VA general medical examination in October 2004, this examination focused upon his back, neck, and right shoulder, and did not include any relevant findings regarding the disabilities that are the focus of this appeal.  However, as detailed below there is competent medical evidence showing the existence of the claimed disabilities.  Nevertheless, as expressed in greater detail below, the facts of this case do not show any basis upon which to relate the current disabilities to the Veteran's military service.  Therefore, the Board finds that no additional development to include a competent medical examination and/or opinion regarding the etiology of these disabilities is warranted in this case.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

I.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Active service includes any period of ACDUTRA during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training during which the veteran was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24) ; 38 C.F.R. § 3.6(a).  In other words, with respect to Reserve service, service connection may only be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or an injury incurred or aggravated while performing inactive duty training.  Service connection is generally not legally merited when a disability incurred on inactive duty training results from a disease process.  See Brooks v. Brown, 5 Vet. App. 484, 487 (1993). 

ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22) ; 38 C.F.R. § 3.6(c).  Inactive duty training includes duty, other than full-time duty, prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A).  Reserves includes the National Guard.  38 U.S.C.A. 
§ 101(26), (27) .

Certain evidentiary presumptions -- such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases, such as hypertension, which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service--are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. 
§§ 101, 1112; 38 C.F.R. § 3.304(b) , 3.306, 3.307, 3.309.  However, the advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or inactive duty training.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson, 7 Vet. App. at 469-70, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim."). 

Congenital or developmental defects, refractive error of the eye (vision loss), personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).

For VA purposes, hypertension means that the diastolic pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic pressure is predominantly 160 or greater with a diastolic pressure of less than 90.  See 38 C.F.R. § 4.104 , Diagnostic Code 7101.

In the instant case, and for the reasons stated below, the Board finds that the preponderance of the evidence is against the Veteran's claims of service connection for diabetes mellitus, eye disorder, erectile dysfunction, hypertension, CAD, and left knee disorder.

Initially, the Board acknowledges that the competent medical evidence does indicate the Veteran has been diagnosed with diabetes mellitus, cataracts, erectile dysfunction, hypertension, CAD and a left knee disorder.  Nevertheless, these claims must be denied as the preponderance of the competent medical and other evidence of record is against a finding that the Veteran developed these disabilities as a result of his military service, to include his service in the Reserves.

The Board acknowledges that the Veteran, as a lay person, is competent to describe his visible symptomatology.  However, competent medical evidence is required to determine the specific cause of the claimed disabilities as it involves complex medical issues.  This is particularly true regarding the claimed vision problems, as the law mandates that refractive error/vision loss in and of itself is not a disability for VA purposes.  Consequently, the claimed disabilities are not subject to lay diagnosis and/or etiology pursuant to Jandreau, supra.

Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions concerning the etiology of his disabilities cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

The Board notes that a thorough review of the Veteran's service treatment records does not show he was diagnosed with or treated for the claimed disabilities while on military duty, to include a period of ACDUTRA.  Moreover, it would appear that the claimed disabilities are of the type for which the Veteran would seek medical treatment during service, particularly as his service treatment records reflect that he regularly sought treatment for other medical conditions during service.  Further, the record reflects these disabilities were all diagnosed outside of his military service.  The Court has indicated that the normal medical findings during service, as well as the absence of any medical records of a diagnosis or treatment for years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).

The Board also notes that the claimed diabetes mellitus, hypertension, and CAD are generally associated with a disease process.  As indicated above, service connection is generally not legally merited when a disability incurred on inactive duty training results from a disease process.  This also appears applicable to August 1997 records showing conjunctivitis of the eyes.  Moreover, there is no indication that there was a superimposed injury or disease in service that resulted in additional disability.  During evaluation in September 2003, the Veteran reported that he did not have eye problems such as redness of the eyes with tearing or dimming of vision.  He reported concerns with respect to his back and shoulder but otherwise certified that he had no health concerns.  

In addition, no competent medical opinion is of record which relates the Veteran's diabetes mellitus, eye disorder, erectile dysfunction, hypertension, CAD, and/or left knee disorder to active service.  Moreover, the Board concludes that no development on this matter is warranted in this case.  Simply put, there is no relevant complaint or clinical finding of record for a clinician to link the claimed disabilities to the Veteran's military service.  The Board also notes that the Veteran has not reported continuity of symptomatology with respect to his left knee disorder.  Therefore, a medical examination and/or opinion is not necessary in this case per the holding of McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).

No other basis for establishing service connection for the claimed disabilities is otherwise demonstrated by the evidence of record, to include the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 with respect to his 2003 period of active duty.  Moreover, the Board reiterates that the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 generally do not extend to those who claim service connection based on a period of ACDUTRA or inactive duty training.

For the reasons stated above, the Board concludes that the preponderance of the evidence is against the Veteran's claims of service connection for diabetes mellitus, eye disorder, erectile dysfunction, hypertension, CAD and left knee disorder.  As the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal with respect to these claims must be denied.

II.  New and Material Evidence

Service connection was previously denied for a left ankle disorder by a July 1996 rating decision.  The Veteran did submit a timely Notice of Disagreement (NOD) regarding that decision, but did not file a timely Substantive Appeal after a SOC was promulgated in May 1997.  See 38 C.F.R. §§ 20.200, 20.302.  Although he eventually submitted a VA Form 9 (Appeal to the Board) on this issue that was dated in July 1997, it was not actually received by VA until February 2004, several years after the SOC.  By a letter dated in April 2004, the RO informed the Veteran that he did not perfect a timely appeal to this denial and provided him with appellate rights as to that determination.  The record does not indicate he has disputed that determination.  Therefore, the prior denial of July 1996 is final.  

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim. Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The evidence of record at the time of the July 1996 rating decision includes service treatment records dated through 1995, as well as other medical records dated through 1996 to include a May 1996 VA joints examination.  In pertinent part, the available service treatment records reflect the Veteran was treated for a left ankle sprain in April 1995.  Other evidence then of record reflects that this was a period of ACDUTRA.  However, no left ankle impairment was demonstrated on the May 1996 VA joints examination.  For example, there was no swelling, deformities, crepitus, or instability of the left ankle.  He also was found to have full range of motion of the left ankle.

The July 1996 rating decision essentially denied the claim on the basis that there was no evidence of a current left ankle disorder.

The evidence added to the record since the time of the last prior denial of service connection for a left ankle disorder includes additional statements from the Veteran, service treatment records from his 2003 period of active duty, and other medical records which cover a period through 2008.  In pertinent part, the additional medical records reflect that he was treated for the left ankle in October 2005.  Thus, it does appear he now has evidence of a current disability, which goes to the basis for the prior denial.  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been submitted, without regard to other evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Moreover, in the recent case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."

In view of the foregoing, the Board finds that the evidence received since the last prior denial of service connection for a left ankle disorder was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.  Thus, new and material evidence has been received pursuant to 38 C.F.R. § 3.156(a), and the claim is reopened.  It is noted that service treatment records pertaining to service after 1996 have been associated with the claims folder.  However, as these records did not exist when the claim was last considered and do not relate to an ankle injury or disease in service, reconsideration is not warranted pursuant to 38 C.F.R. § 3.156(c).  

Adjudication of the appeal does not end with the determination that new and material evidence has been received.  The Board must now address the merits of the underlying service connection claim.  For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required for a full and fair adjudication of this claim.


ORDER

Service connection for diabetes mellitus is denied.

Service connection for an eye disorder, to include cataracts, is denied.

Service connection for erectile dysfunction is denied.

Service connection for hypertension is denied.

Service connection for CAD is denied.

Service connection for a left knee disorder is denied.

New and material evidence having been received to reopen the claim of entitlement to service connection for a left ankle disorder, the claim is reopened.  To this extent only the benefit sought on appeal is allowed.


REMAND

In this case, and for the reasons stated below, the Board finds that further development is required with respect to the Veteran's low back disorder, cervical spine disorder, right shoulder disorder, psychiatric disorder, hearing loss, tinnitus, left ankle, neurological, headaches and skin disorder claims in order to comply with the duty to assist.

With respect to the low back disorder, cervical spine disorder, and right shoulder disorders, the Board observes that while the Veteran was accorded VA medical examinations which evaluated the severity of these disabilities in October 2004 and September 2008, it has been more than 3 years since the last examination.  Moreover, the additional records submitted directly to the Board indicate that these disabilities may have increased in severity since the most recent examination.  Therefore, the Board is of the opinion that the record may not accurately reflect the current severity of these disabilities.  Consequently, the Board concludes that a contemporaneous VA examination is needed in order to make an informed decision regarding the Veteran's current level of functional impairment and adequately evaluate his current level of disability.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (Where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

The Board also notes that as part of the schedular criteria for evaluating disabilities of the spine, VA is required to determine whether there is any associated neurologic impairment.  See 38 C.F.R. § 4.71a, Note (1) to the General Rating Formula for Diseases and Injuries of the Spine.  As such, the examination of these disabilities may result in findings pertinent to the peripheral neuropathy claim.  Therefore, these claims appear to be inextricably intertwined, and the Board will defer adjudication of the peripheral neuropathy claim until the development deemed necessary for his low back disorder claim has been accomplished.  

Turning to the psychiatric disorder, tinnitus, hearing loss, skin disorder, and left ankle claims, the Board notes that, unlike the service connection claims adjudicated above, the Veteran's service treatment records do contain entries indicative of such disabilities while on military service.  For example, as stated above, he was treated for left ankle sprain in April 1995 while on a period of ACDUTRA.  Additional service treatment records dated in 2003 note complaints of depression to include at the same time he was treated for back, neck, and right shoulder complaints.  He also reported headaches and ringing of the ears on a September 2003 Report of Medical History.

With respect to the hearing loss claim, the Board notes that for the purpose of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Further, the Court has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley, 5 Vet. App. at 160.  

Here, the Veteran's service treatment records do not reflect he had a hearing loss disability as defined by 38 C.F.R. § 3.385 while on military duty.  Nevertheless, audiological evaluations are of record which indicate evidence of hearing loss pursuant to Hensley, supra, to include quadrennial examinations conducted in September 1990 and February 1994.  

Just as sensorineural hearing loss may be caused by acoustic trauma, so can tinnitus.  Additionally, tinnitus is often associated with, or a component of, sensorineural hearing loss.  Therefore, the etiology of the hearing loss may be associated with the etiology of the tinnitus.

Finally, the record reflects the Veteran was treated for skin problems, diagnosed as a uticarian condition, in July 2002.  The records of this treatment indicate that it occurred during a period of ACDUTRA.

Inasmuch as there appear to be relevant in-service findings regarding the claimed disabilities, and competent medical evidence indicative of current disabilities a medical examination is warranted in order to address the etiology of these disabilities.  See 38 C.F.R. § 3.159(c)(4); McLendon, supra.  

The Board acknowledges that the Veteran was accorded VA medical examinations in October 2004 regarding his psychiatric disorder, hearing loss, and tinnitus claims.  However, the October 2004 VA psychiatric examination diagnosed the Veteran with malingering, and a personality disorder.  Similarly, the October 2004 VA audio examination found that the audiological test results were not reliable, and that the Veteran's responses impressed as exaggerated in both ears, as evidenced by the tests inconsistency.  

Despite the foregoing, it is not clear from the actual wording of these October 2004 VA examinations reports whether or not the Veteran does have the claimed disabilities, and, if so, whether they are the result of military service.  Inasmuch as there are relevant in-service findings, the Board concludes that such clarification is necessary in this case.  Therefore, the Board must find that these examinations are inadequate for resolution of this case.  In this regard, the Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Court has also held that once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, new examinations are also necessary for resolution of these claims.

The record further reflects that no examination was accorded to the Veteran regarding his skin disorder claim.  Therefore, the Board concludes that a remand is required for such development.  See McLendon, supra; Colvin, supra.

Since the Board has determined that new examinations are necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

The Board further finds that any outstanding treatment records regarding the claimed disabilities should be obtained while the case is on remand.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should ask that the Veteran either submit or identify any medical treatment records pertaining to the low back disorder, cervical spine disorder, right shoulder disorder, psychiatric disorder, hearing loss, tinnitus, peripheral neuropathy, carpal tunnel syndrome, headaches, and skin disorder, that are not already of record.  After securing any necessary release, the AMC/RO should obtain those records not on file, including VA medical records.

2.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the current nature and severity of his service-connected disabilities of the low back, cervical spine, and right shoulder.  The claims folder should be made available to the examiner for review before the examination.

It is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  Such comments should include whether there is additional limitation of motion following repetitive testing or on flare-ups due to pain, weakness, fatigability, etc.

The examiner must also address whether the Veteran has any objective neurologic impairment associated with the service-connected lumbar spine and cervical spine disorders, to include his complaints of peripheral neuropathy and/or carpal tunnel syndrome.  If so, provide information concerning the nerve(s) involved and the severity of the neurological impairment (i.e., slight, mild, moderate, moderately severe-if the sciatic nerve is affected, severe, or complete paralysis).  

3.  After step one is complete, the Veteran should also be accorded a VA medical examination that evaluates the nature and etiology of his claimed left ankle disorder.  The claims folder should be made available to the examiner for review; the examiner must indicate that the claims folder was reviewed.

Following evaluation of the Veteran, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that any current left ankle disorder, including the ankle symptoms treated in October 2005, began in or is related to a period of service.  In this regard, the examiner's attention is directed to the in-service April 1995 treatment for left ankle sprain.  

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

4.  After step one is complete, the Veteran should also be accorded a VA examination that evaluates the nature and etiology of his claimed psychiatric disorder.  The claims folder should be made available to the examiner for review; the examiner must indicate that the claims folder was reviewed.

Following evaluation of the Veteran, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran has a psychiatric disorder that began in or is related to a period of active service.  The examiner's attention is directed to the in-service 2003 complaints of depression and VA's November 2003 diagnosis of major depressive disorder.  Regarding the personality disorder diagnosed on VA examination in 2004, the examiner should opine as to whether there was an injury or disease during service that resulted in additional psychiatric disability.  

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

5.  After step one is complete, the Veteran should also be accorded a VA medical examination that evaluates the nature and etiology of his claimed hearing loss and tinnitus.  The claims folder should be made available to the examiner for review; the examiner must indicate that the claims folder was reviewed.

Following evaluation of the Veteran, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that any current hearing loss and tinnitus began in, are related to a period of service, or were aggravated during a period of active service or active duty for training.  The examiner's attention is directed to audiological findings on the September 1990 and February 1994 quadrennial examinations and the in-service 2003 complaint of ringing in the ears.

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

6.  After step one is complete, the Veteran should also be accorded a VA medical examination that evaluates the nature and etiology of his claimed skin disorder.  The claims folder should be made available to the examiner for review; the examiner must indicate that the claims folder was reviewed.

Following evaluation of the Veteran, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that any current skin disorder began in or is related to a period of service.  In this regard, the examiner's attention is directed to the 2002 service treatment records showing treatment for an uticarian condition.

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

7.  After step one is complete, the Veteran should also be accorded a VA medical examination that evaluates the nature and etiology of his claimed headache disorder.  The claims folder should be made available to the examiner for review; the examiner must indicate that the claims folder was reviewed.

Following evaluation of the Veteran, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that any current headache disorder began in or is related to a period of service.  In this regard, the examiner's attention is directed to the in-service complaint of headaches in 2003.

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

8.  Thereafter, the AMC/RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the AMC/RO should review the examination reports to ensure that it is responsive to and in compliance with the directives of this remand and if not, the AMC/RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

9.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a SSOC, which addresses all of the evidence obtained after the issuance of the last SSOC in August 2009, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


